DETAILED ACTION
This correspondence is in response to the communications received June 20, 2019.  Claims 1-10 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

As discussed in Applicant’s specification, ¶ 0005, it is stated, “FIG. 1 is a schematic of a conventional flexible OLED display including … ”, and further explains how figures 2 and 3 are also aspects of this “conventional” display.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and the claims upon which depend therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “expansion bonding portions”, lines 8-9, renders the claim indefinite, because it is unclear as to the metes and bounds of the noted features.  Are these elements metallic only?  Insulation/dielectric only?  Are they a mix used as a wiring board?  This renders the claims indefinite.

Looking the specification for guidance, and the sections which mention said features, paragraphs 0009, 0010, 0012-0015, 0024, 0038-0041, 0049-0052.  The only details given with regard to the “expansion bonding portions” can be gleaned are 1.) their location (at least ¶ 0012, 

So logically if the “expansion bonding portions” are portions of the chip-on-film (COF), clearly this is no possible way to construe them as “chips” as the “chip” of the COF is already explicitly identified as the “driving chip” (element 26, Fig. 9, for example).  So seemingly, from  ¶ 0009, “wherein the COF comprises a main body portion and two expansion bonding portions…”, ¶ 0011, “wherein the COF is bonded to the bonding region of the flexible display panel…”, ¶ 0051, “the COF 2 is flexible, the two expansion bonding portions 22 can also support the bending region 3 as two important supporting members, thereby the stress of the bending region 3 is reduced.”.  Essentially there is no mention of what material the “main body portion” and the “expansion bonding portions” are composed of, wherein the only thing one can glean with the given disclosure as that they are the “film” component of the chip-on-film (COF) construct.  So as best understood, the film supports the chip electrically and mechanically, and must be some mix of insulator film and electrodes, perhaps as can be seen in Fig. 6, where some insulator/dielectric film (2) with wires (not labeled) and pads (25) shown, see figure provided below.

    PNG
    media_image1.png
    331
    445
    media_image1.png
    Greyscale



Related Prior Art
Kim (US 2016/0062525) Fig. 12, shown below, with potential features 341, 342 happen to be structurally rigid and not in a bending region.

    PNG
    media_image2.png
    463
    538
    media_image2.png
    Greyscale

 



Kim et al. (US 2019/0012007), Fig. 11. shown below.  Similar art, however alone cannot be used to reject the prior art.

    PNG
    media_image3.png
    437
    789
    media_image3.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image4.png
    790
    826
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    596
    880
    media_image5.png
    Greyscale


Regarding claim 1, the Applicant discloses in Figs. 4-9, a flexible display device, comprising

a flexible display panel (1) and 

a chip on film (COF) (2) bonded to the flexible display panel (2 bonded on 11);

wherein the flexible display panel (1) is divided into a display region (11), a bonding region (12) on a side of the display region (12 abuts one side of 11), and a bending region (13) between the display region (11) and the bonding region (12);



wherein an edge of the main body portion (21) adjacent to the two expansion bonding portions (22) are disposed with a plurality of connection pins (elements 25 in both regions 21 and 22 in Fig. 6);

wherein the COF (2) is bonded to the bonding region of the flexible display panel (1) through the plurality of connection pins (2 connects to portion 12 of 1 by way of 25).

Analysis of the two Species present:
Claim 1 is generic to both first and second species, as no limitations are recited with regard to the “expansion bonding regions” (22) are not specified as being present or not at the “bending region” (13).  This difference in structure can be seen when comparing element 22 in Figs. 4 and 5 with Figs. 8 and 9, where 22 is not present at 13 in the former and 22 is present at 13 in the latter.  
Generic claims are 1, 5 and 6-10.
Claims specifically drawn only to Species I (where 22 is not present in region 13 as can be seen in Figs. 4 and 5) are claims 2 and 3.
Claims specifically drawn only to Species II (where 22 is present in region 13 as can be seen in Figs. 8 and 9) are claim 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 10,312,313).  It is noted that this reference is the US filing of the ‘X reference’ cited in the International Search Report submitted in this application.

    PNG
    media_image6.png
    849
    516
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    317
    388
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    364
    572
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    352
    556
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    863
    543
    media_image10.png
    Greyscale

Regarding claim 1, the prior art of Oh discloses in Figs. 1-6, a flexible display device (see abstract which discusses both a “display panel” and an associated “flexible printed circuit film”), comprising

a flexible display panel (the entire collection of elements shown in Fig. 1 and 6, DA is a display area) and 

a chip on film (COF) (combination of “integrated circuit chip 40”, 10, 20 which includes 21, 22a, 22b) bonded to the flexible display panel (elements 10 and 20 connect to 30 by pads shown P2a, P1, P3, P2b, etc.);

wherein the flexible display panel is divided into a display region (DA), a bonding region (where 10 and 20 meet 30, where P2a, P6a, PA2, PA6a, P1, P3, PA1, PA3, PA2b, PA6b, etc. are located) on a side of the display region (eventually 20 and 10 will be located below DA and display elements, see Fig. 2), and a bending region between the display region and the bonding region (Fig. 2 depicts a bent part of 30 that connects to 10, 20, where said bent region of 30 is between the DA region and the connection region of 30 that connects to 10, 20);

wherein the COF comprises a main body portion (21) and two expansion bonding portions (22a, 22b) respectively disposed at two ends of one side of the main body portion (22a, 22b are at the top side of 21, at two ends of said side of 21); 



wherein the COF is bonded to the bonding region of the flexible display panel through the plurality of connection pins (22a, 22b bond to the bonding region where their P2a, P6a, P2b, P6b connect to 30, and 21, by way of 10 connects to the bonding region of 30 by P1, P3, PA1, PA3).

Regarding claim 2, Oh discloses the flexible display device according to claim 1, wherein the two expansion bonding portions (22a, 22b) are respectively bound to two edges of the bonding region connecting to the bending region (Fig. 1, where 22a, 22b extend to the bonding portion of 30, which is where a boundary exists where 30 immediately above the bonding region is flexible as can be seen in Fig. 2).

Regarding claim 3, Oh discloses the flexible display device according to claim 2, wherein the two expansion bonding portions are respectively attached to two edges of the bonding region connecting to the bending region (Fig. 1, where 22a, 22b extend to the bonding portion of 30, which is where an edge exists where 30 immediately above the bonding region is flexible as can be seen in Fig. 2).

Regarding claim 5, Oh discloses the flexible display device according to claim 1, further comprising a flexible circuit board (portion of 30 which brings signals to DA, bends and then connects to 10, 20) electrically connected to the COF (30 connects to 10, 20 as discussed in the 

Regarding claim 6, Oh discloses the flexible display device according to claim 1, wherein the main body portion of the COF is provided with a driving chip electrically connected to the plurality of connection pins (as can be seen in Fig. 6, PM is a chip that outputs driving voltages and is on 21, and electrically connects to the bond region pins as can be seen in Fig. 6, where PM is discussed in col. 10, lines 3-5).

Regarding claim 7, Oh discloses the flexible display device according to claim 1, wherein the flexible display panel comprises a flexible substrate (30) and a plurality of bonding terminals corresponding to the bonding region disposed on the flexible substrate (30 has a lower edge with clearly shown bond pad region in Fig. 1 and 6);
wherein the plurality of bonding terminals are in one-to-one correspondence with the plurality of connection pins (connection pins of 10, 20 meet one to one with bond pads of lower edge of 30);


Regarding claim 9, Oh discloses the flexible display device according to claim 1, wherein the flexible display panel is an organic light emitting diode (OLED) display panel (col. 13, lines 20-25 discusses that the display area DA includes organic light emitting diodes).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 10,312,313) in view of Ki et al. (US 2016/0093644).

Regarding claim 8, Oh discloses the flexible display device according to claim 7, however Oh does not disclose, 
“wherein the flexible substrate is a polyimide substrate”.

Ki discloses in Fig. 4, wherein flexible circuit layer 106 is made of polyimide (¶ 0058).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the flexible substrate is a polyimide substrate”,

in the invention or system of Oh as taught by Ki, for the purpose of providing a material known for it’s ability to be pliant and bendable while not succumbing to breakage.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 10,312,313) in view of Kim et al. (US 2018/0026227).

Regarding claim 10, Oh discloses the flexible display device according to claim 1, however it is not disclosed, 
“wherein the COF is bonded to the bonding region of the flexible display panel through an anisotropic conductive paste”.  

Kim discloses in Fig. 7, ¶ 0063, discusses ACF “anisotropic conductive film” being used to connect circuitry in an OLED display environment.  The term paste is held to signify a viscous material.  Thus the anisotropic conductive film is viscous at a point during manufacturing to allow for the anisotropic film to be pressed to engage the conductive functionality of the ACF.  See Fig. 7 of Kim below.

    PNG
    media_image11.png
    446
    806
    media_image11.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein the COF is bonded to the bonding region of the flexible display panel through an anisotropic conductive paste”,




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Essentially, by claiming that the “expansion bonding portions” are in the bending region and are bent themselves, distinguished beyond the prior art.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893